FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 08/01/2022 in which claims 3, 5, and 15-16 were canceled; claims 7-13 and 17-18 were withdrawn; and claims 1-2, 4, 6 and 14 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-2, 4, 6, and 14 are under examination. 

Withdrawn Objection/Rejections
	The objection to claim 14 for depending from a withdrawn claim 7, is withdrawn, in view of Applicant’s amendment to claim 14.
	The rejection of claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 16.
The rejection of claim(s) 1-2 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al (US 2012/0195948 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection.
The rejection of claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stutz et al (US 2010/0316720 A1), is withdrawn, in view of Applicant’s amendment to claim 1.
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Blum et al (US 2012/0195948 A1), and further in view of McDaniel (US 2014/0079639 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.
The rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over Rahimi (US 2020/0179275 A1) in view of Blum et al (US 2012/0195948 A1), is withdrawn, in view of Applicant’s amendment to claim 14, which has necessitated the new 103 rejection below.
The rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over Rahimi (US 2020/0179275 A1) in view of Stutz et al (US 2010/0316720 A1), is withdrawn, in view of Applicant’s amendment to claim 14, which has necessitated the new 103 rejection below.

New RejectionsNecessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation of “the component beneficial to human skin” in lines 4-5 renders the claim indefinite because there is lack of antecedent basis for this limitation in claim 1. It is unclear what “the component beneficial to human skin” is the claim referencing to, as claim 6 nor claim 1 recites the method contains a component beneficial to the human skin.
As a result, claim 6 does not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al (US 2012/0195948 A1) in view of Soysal (Journal of Food Processing and Preservation, 2008, 32: 1034-1046).
Regarding claim 1, Blum teaches a method of preparing callus lysate comprising homogenizing a plant callus such as an apple callus using high pressure homogenization at a pressure of about 1200 bar (Abstract; [0002], [0031], [0034], [0040]-[0049], [0060]-[0068], [0071]-[0088]; Examples 1, 2 and 4; claims 1-4, and 11-13). Blum teaches the callus lysate contains a callus metabolite ([0073]).
However, Blum does not teach the pasteurizing the callus homogenate obtained by the homogenization, and deactivating enzyme in the callus homogenate at 75ºC of claim 1.
Regarding the pasteurizing the callus homogenate obtained by the homogenization, and deactivating enzyme in the callus homogenate at 75ºC of claim 1, Soysal teaches thermal inactivation kinetic of apple polyphenol oxidase (PPO) (page 1034, Abstract; pages 1035-1036, 1040 and 1043-1044). Soysal teaches that it is known that PPO catalyzes the oxidation of phenols to colored quinones, and these quinones are further polymerized to form brown pigments which are generally considered to be detrimental to food quality from both organoleptic and nutritional point of view (pages 1034-1035). Soysal teaches that the most effective method to inactive PPO is heat treatment, and at relatively high temperatures of 75ºC, activation of enzyme was not observed, and only inactivation occurred (pages 1035, 1040 and 1043-1044). Soysal teaches that complete inactivation PPO enzymes was obtained at 75ºC (pages 1043-1044).
It would have been obvious to one of ordinary skill in the art to deactivate enzymes such as polyphenol oxidase (PPO) from the apple callus lysate of Blum by thermal inactivation of PPO at 75ºC, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Soysal indicated that it is necessary to inactivate polyphenol oxidase (PPO) from fruits including apple, as enzymatic browning is an important cause of quality and nutritional loss, and to address the enzymatic browning caused by PPO, heat treatment of apple product at 75ºC was found most effective method in completely inactivation PPO enzymes (Soysal: page 1034, Abstract; pages 1035-1036, 1040 and 1043-1044). Thus, an ordinary artisan knowing the well-established enzymatic browning caused by PPO enzymes in fruits such as apple, would have looked to inactivating polyphenol oxidase (PPO) from the apple callus lysate of Blum so as to obtain a callus lysate with optimum quality for used in cosmetic preparation, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 2, Blum teaches that before the homogenization, a plant section was dedifferentiated to produce a callus and the callus was collected ([0040]-[0049], [0060]-[0068], [0071]-[0088]; Examples 1, 2 and 4). Blum teaches the collected callus was cultured to grow the callus and collecting the grown callus ([0060]-[0068]; Examples 1, 2 and 4).
Regarding claim 4, as discussed above, the step of performing mechanical homogenization by using high pressure homogenization of a callus at a pressure of 200 to 2,000 bar to produce the claimed callus lysate of claim 1 has been taught been taught by Blum, and Soysal provided the guidance for inactivating polyphenol oxidase (PPO) from the apple callus lysate of Blum so as to obtain a callus lysate with optimum quality for used in cosmetic preparation, is it is well established in the prior art, per Soysal, heat treatment of apple product at 75ºC was found most effective method in completely inactivation PPO enzymes. Thus, the recitation of “wherein the loss of callus metabolite is having the content of a specific reference substance contained in the callus lysate 1.3 times less than the content of the 20specific reference substance in a callus lysate prepared by a hot water extract method” as recited in claim 4 is a result implicit in the inactivation of PPO in the heat treatment of the apple callus lysate of Blum at 75ºC per guidance from Soysal, as it is was established above, that heat treatment of apple product at 75ºC was found most effective method in completely inactivation PPO enzymes and such inactivation PPO enzymes maintains the optimum quality of apple product for used in cosmetic preparation.
	Regarding claim 6, Blum teaches the callus lysate prepared by homogenizing a plant (apple) callus using high pressure homogenization at a pressure of about 1200 bar, provided a callus lysate suitable for use in cosmetic preparation such as anti-wrinkle products ([0057] and [0136]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (US 2020/0179275 A1) in view of Blum et al (US 2012/0195948 A1) and Soysal (Journal of Food Processing and Preservation, 2008, 32: 1034-1046).
Regarding claim 14, Rahimi teaches a plant stem cell product derived from dedifferentiated cell from any plant species, wherein the dedifferentiated cells include stem cell recovered from a part of a plant such as callus, and the plant stem cells contents are removed by homogenization (Abstract; [0023]-[0025], [0064], [0078]-[0080], [0103]-[0106]; Example 1). Rahimi teaches capsules in which the plant stem cell product is encapsulated therein ([0078]-[0080]; Example 1). Rahimi teaches the capsule contains xanthan gum (Example 1). Rahimi teaches the plant stem cell product is suitable for topical application to the skin ([0019] and [0064]-[0065]).
Rahimi teaches the capsule contains plant stem cell product and xanthan gum in an amount of 1% w/v ([0104]; Example 1). It would have been obvious to one of ordinary skill in the art to optimize the concentrations of xanthan gum to callus lysate to a weight ratio in the range of 1:0.001 to 1:10 so as to achieve the desired capsule for use in cosmetic application, as Rahimi suggested that xanthan gum is present in the capsule at concentration of 1% w/v with the plant stem cell product, and both Rahimi and Blum indicated that the effective amount of plant stem cell product (callus lysate) can vary based on the desired effective dose to be delivered and use of the plant stem cell product (callus lysate) in cosmetic applications (Rahimi: [0092]; Blum: claims 5 and 7).  As such, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
Rahimi does not teach the callus lysate containing a callus metabolite is prepared by mechanical homogenization of a callus at a pressure of 200 to 2,000 bar; and pasteurizing the callus homogenate obtained by the homogenization, and deactivating enzyme in the callus homogenate at 75ºC, of claim 14.
Regarding the callus lysate containing a callus metabolite is prepared by mechanical homogenization of a callus at a pressure of 200 to 2,000 bar of claim 14, Blum teaches a method of preparing callus lysate comprising homogenizing a plant callus using high pressure homogenization at a pressure of about 1200 bar (Abstract; [0002], [0031], [0034], [0040]-[0049], [0060]-[0068], [0071]-[0088]; Examples 1, 2 and 4; claims 1-4, and 11-13). Blum teaches the callus lysate contains a callus metabolite ([0073]). Blum teaches the callus lysate containing a callus metabolite can be encapsulated ([0033]; claim 1).
It would have been obvious to one of ordinary skill in the art incorporate the callus lysate obtained by high pressure homogenization at a pressure of 1200 bar as the plant stem cell product that is encapsulated in the capsule of Rahimi, and produced the claimed invention. One of ordinary skill in the art would have been motivated to do so because Blum provided the guidance to do so by teaching that the callus lysate containing a callus metabolite can be encapsulated so as it can be incorporated in a cosmetic product to be delivered into the skin ([0033]; claim 1). One of ordinary skill in the art would have reasonable expectation of success in doing so because Rahimi indicated that the removed content of plant stem cells by homogenization can be encapsulated, and the callus lysate obtained by high pressure homogenization of Blum is within the scope of said removed content of plant stem cells by homogenization. Thus, an ordinary artisan seeking to topically applied the callus lysate containing callus metabolite to the skin would have looked to encapsulating the callus lysate in a capsule such that the capsule can be incorporated in a topically formulation for application to the skin, and produce Applicant’s claimed invention with reasonable expectation of success.
Regarding the pasteurizing the callus homogenate obtained by the homogenization, and deactivating enzyme in the callus homogenate at 75ºC of claim 14, Soysal teaches thermal inactivation kinetic of apple polyphenol oxidase (PPO) (page 1034, Abstract; pages 1035-1036, 1040 and 1043-1044). Soysal teaches that it is known that PPO catalyzes the oxidation of phenols to colored quinones, and these quinones are further polymerized to form brown pigments which are generally considered to be detrimental to food quality from both organoleptic and nutritional point of view (pages 1034-1035). Soysal teaches that the most effective method to inactive PPO is heat treatment, and at relatively high temperatures of 75ºC, activation of enzyme was not observed, and only inactivation occurred (pages 1035, 1040 and 1043-1044). Soysal teaches that complete inactivation PPO enzymes was obtained at 75ºC (pages 1043-1044).
It would have been obvious to one of ordinary skill in the art to deactivate enzymes such as polyphenol oxidase (PPO) from the apple callus lysate of Blum by thermal inactivation of PPO at 75ºC that is then used as the callus lysate plant stem cell product that is encapsulated in the capsule of Rahimi, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Soysal indicated that it is necessary to inactivate polyphenol oxidase (PPO) from fruits including apple, as enzymatic browning is an important cause of quality and nutritional loss, and to address the enzymatic browning caused by PPO, heat treatment of apple product at 75ºC was found most effective method in completely inactivation PPO enzymes (Soysal: page 1034, Abstract; pages 1035-1036, 1040 and 1043-1044). Thus, an ordinary artisan knowing the well-established enzymatic browning caused by PPO enzymes in fruits such as apple, would have looked to inactivating polyphenol oxidase (PPO) from the apple callus lysate of Blum so as to obtain a callus lysate with optimum quality for used in cosmetic preparation or skin-care products of Rahimi, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues:
“Polyphenol oxide (PPO), a representative enzyme of plant cells, is found inside the cell, especially in the pigment of the cell. However, phenol compounds that act as substrates of the cell are found in the cell vacuole. When various phenolic compounds are mixed with PPO by crushing plant cells, an oxidation reaction catalyzed by PPO begins to form quinone compounds. These quinone compounds affect many physiological phenomena such as browning and discoloration of the crushed material, precipitation of proteins, sterilization activity, and convergence. Therefore, the claimed enzyme inactivation step is a very important step when using callus lysate.
Further, Applicant hereby submits the 37 C.F.R. § 1.132 Declaration to show the unexpected effects of the instantly claimed step of deactivating enzymes homogenate at 75"C The degree of tyrosinase inhibition was significantly reduced in the condition in which the enzyme inactivation was not performed compared to the condition in which the enzyme inactivation was performed. Further, the degree of tyrosinase inhibition was reduced in the condition in which the enzyme was inactivated at 95°C compared to the condition in which the enzyme was inactivated at 75°C.” (Remarks, page 7).

In response, the Examiner disagrees. Applicant’s arguments in view of the 37 C.F.R. § 1.132 Declaration filed 08/01/2022, are considered, but found insufficient to obviate the pending 103 rejections as set forth in this office action.
It is noted that the results from the comparative data shown on pages 2 and 3 of the Declaration are unclear and vague. In paragraph 6 on page 2 of the Declaration, it was attested that the experimental procedure was to examine the effects of phytochemical denaturation by enzymatic reaction after callus homogenization on physiological activity, yet paragraph 7, attested that the result shown in the bar graph on page 2 was showing that “the degree of tyrosinase inhibition was significantly reduced in the condition in which the enzyme inactivation was not performed compared to the condition in which the enzyme inactivation was perfume.” This description of the results from the bar graph is not consistent with prior paragraph 6, in which the experimental procedure described in paragraph 6 did not conduct enzyme inactivation on the callus, as it was indicated that “after homogenization of the callus, it was left at room temperature for one week and then the tyrosinase inhibition efficacy for each condition was compared.” Thus, no enzyme inactivation was performed in paragraph 6. In addition, the graph on page 2 is also unclear with respect to the labeling, as it is not clear what Example 12 encompassed and what Example comparative 2 encompassed. There is no description in the Declaration that explains what Example 12 and Example comparative 2 contain. Furthermore, it is also unclear what the keys (right side of the graph) means by Enzyme inaction (O) and Enzyme inactivation (X), as no further explanation on what the results mean by Enzyme inactivation (O) and Enzyme inactivation (X). It appears that the graph on page 2 of the Declaration is also not consistent with the description from paragraph 7 because it seems that from the graph, enzyme inactivation was performed in both Example 12 and Example comparative 2, thereby it is unclear what the comparison is actually about, as there is no nexus between paragraph 6, paragraph 7 and the graph on page 2 of the Declaration. Furthermore, there is no explanation on the correlation between inactivation of PPO enzyme, tyrosinase inhibition, and Applicant’s alleged unexpected results of the instantly claimed step of deactivating enzymes homogenate at 75ºC. Also, what enzyme is inactivated in the experiment shown in the Declaration? The Declaration describes “enzyme” in a very generic way, yet in Applicant’s arguments 08/01/2022, Applicant focused on specifically polyphenol oxidase (PPO), but this is not indicated in the Declaration. Thus, it is unclear what enzyme is actually inactivated in the Declaration. Due to the vagueness and inconsistencies of paragraphs 6-7 and the graph from page 2 of Declaration, a conclusive result cannot be determined.
While the Examiner can slightly understand by looking at the graph on page 3 of the Declaration that it is drawn to a comparison between temperature 75ºC at 30 minute and 95ºC at 30 minutes for Example 12 and Example comparative 2, there is no description or explanation on what Example 12 and Example comparative 2 contain, as well as, there is no nexus between paragraph 8 and the graphical results shown under paragraph 9 of page 3. It is noted that paragraph 8 at the bottom of page 2 of the Declaration, attested that “the following experiment to compare the effects of changes in enzyme inactivation temperature in order to investigate the degree of denaturation of physiologically active ingredients according to enzyme inactivation conditions,” yet paragraph 9 and the graph under paragraph 9 is drawn to the comparing the degree of tyrosinase inhibition of Example 12 and Example comparative 2 in condition in which the enzyme was inactivated at 95ºC vs. enzyme inactivation at 75ºC. It is unclear the nexus or correlation between the degree of denaturation of physiologically active ingredients (as described on paragraph 8) and that of the degree of tyrosinase inhibition results shown under paragraph 9. The graph under paragraph 9 does not have pertinency to the degree of denaturation of physiologically active ingredients as described in paragraph 8. Furthermore, there is no explanation on the correlation between inactivation of PPO enzyme, tyrosinase inhibition, and Applicant’s alleged unexpected results of the instantly claimed step of deactivating enzymes homogenate at 75ºC. Also, what enzyme is inactivated in the experiment shown in the Declaration? The Declaration describes “enzyme” in a very generic way, yet in Applicant’s arguments 08/01/2022, Applicant focused on specifically polyphenol oxidase (PPO), but this polyphenol oxidase (PPO) is not indicated as the enzyme in the Declaration. Thus, it is unclear what enzyme is actually inactivated in the Declaration. Due to the vagueness and inconsistencies of paragraphs 8-9 and the graph under paragraph 9 from page 2-3 of Declaration, a conclusive result cannot be determined. 
Applicant is noted that the Courts have stated that Applicants “have the burden of explaining the data in any declaration the proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).” In this instant case, Applicant has failed to meet the burden of explaining the data in Applicant’s Declaration filed 08/01/2022.
Furthermore, Declaration filed 08/01/2022 is also not persuasive evidence of nonobviousness because as discussed above in the pending 103 rejection, Soysal establishes that it is known in the art PPO catalyzes the oxidation of phenols to colored quinones, and these quinones are further polymerized to form brown pigments which are generally considered to be detrimental to food quality from both organoleptic and nutritional point of view (Soysal: page 1034, Abstract; pages 1035-1036, 1040 and 1043-1044). Soysal establishes that the most effective method to inactive PPO is heat treatment, and at relatively high temperatures of 75ºC, activation of enzyme was not observed, and only inactivation occurred (Soysal: pages 1035, 1040 and 1043-1044). Soysal establishes that complete inactivation PPO enzymes was obtained at 75ºC (Soysal: pages 1043-1044).
Thus, it would have been reasonably obvious to deactivate enzymes such as polyphenol oxidase (PPO) from the apple callus lysate of Blum by thermal inactivation of PPO at 75ºC, and produce the claimed invention. This is because Soysal indicated that it is necessary to inactivate polyphenol oxidase (PPO) from fruits including apple, as enzymatic browning is an important cause of quality and nutritional loss, and to address the enzymatic browning caused by PPO, heat treatment of apple product at 75ºC was found most effective method in completely inactivation PPO enzymes (Soysal: page 1034, Abstract; pages 1035-1036, 1040 and 1043-1044). Thus, an ordinary artisan knowing the well-established enzymatic browning caused by PPO enzymes in fruits such as apple, would have looked to inactivating polyphenol oxidase (PPO) from the apple callus lysate of Blum so as to obtain a callus lysate with optimum quality for used in cosmetic preparation, and achieve Applicant’s claimed invention with reasonable expectation of success.
As a result, for at least the reasons discussed above, claims 1-2, 4, 6, and 14 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOAN T PHAN/Primary Examiner, Art Unit 1613